DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 20, in the reply filed on 08/08/2022 is acknowledged. 
Firstly, applicants argue that the Restriction set forth in the Office Action mailed on 06/06/2022 is improper given that claims 1-14 are directed to an optical device, while claims 15-19 are directed to a method of making such an optical device. However, as set forth in MPEP 802.01, the law has long been established that dependent inventions (frequently termed related inventions) may be properly divided if they are, in fact, “distinct” inventions, even though dependent. Further, MPEP 802.01 II discloses two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. Additionally, MPEP 803 discloses that restriction is proper if the inventions are able to support separate pat-ents and they are either independent or distinct and there would be a serious burden on the examiner if restriction is not required. 
Therefore, given that the examiner has properly established that inventions I and II are each distinct from each other as set forth on page 2 of the Office Action mailed on 06/06/2022 and given that they are related as process of making and product made and given that the examiner has established that there would be serious burden if restriction were not required (see pages 2-3 of the Office Action mailed on 06/06/2022), it is the examiner's position that the restriction is proper.
Secondly, while applicant argues that a thorough search of the optical device claims would also include a search of the subclasse(s) in which the method of making such optical devices are classified, and vice versa, and therefore, little or no additional burden would be placed on the Examiner if both Groups of claims were to be examined, applicants have provided no evidence to support this position. Therefore, the examiner’s position remains that Group I and Group II have a separate status in the art for the reasons set forth on pages 2-3 of the Office Action mailed on 06/06/2022. Specifically, as set forth on page 2 of the Office Action mailed on 06/06/2022, the examiner has established that the two groups have a different classifications. Further, as set forth on page 3 of the Office Action mailed 06/06/2022, the examiner established that the restriction for examination purposes is proper because all the inventions listed in this action are independent or distinct for the reasons given on page 2 of the Office Action mailed on 06/06/2022, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).	

The requirement is still deemed proper and is therefore made FINAL.

Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 08/08/2022.

Claim Objections
Claims 2, 5-7, and 14 are objected to because of the following informalities:
In order to ensure consistency and proper antecedent basis, it is suggested to insert "in an ultraviolet wavelength" after "light" in line 1 of each of claims 2, 5, 6, and 14. 
In order to ensure proper Markush language, it is suggested to amend "include" to "consist of" in line 1 of claim 2.
In order to ensure proper Markush language, it is suggested to amend "and" to "or" in line 3 of claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 5 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, when the Examiner looks to the specification for guidance, the specification discloses “The term "low", and its variations, is understood to mean less than 50%, such as less than 40%, and as an example, less than 30% reflectance and/or transmittance in the ultraviolet wavelength” (Specification, [0017]). It is unclear if the term “low” in the claims refers to less than 50%, less than 40%, etc. Thus, the absorption coefficient in the ultraviolent wavelength is rendered indefinite by the term “low”. 

The term “high” in claim 14 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, when the Examiner looks to the specification for guidance, the specification discloses “The term "high", and its variations, is understood to mean greater than or equal to 50%, such as greater than 60%, and as a further example, greater than 75% absorption in the ultraviolet wavelength” (Specification, [0017]). It is unclear if the term “high” in the claims refers to greater than or equal to 50%, greater than 60%, etc. Thus, the refractive index is rendered indefinite by the term “high”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov et al. (US 2016/0154254 A1; hereinafter Bolshakov), in view of evidence by TDMA: How titanium dioxide protects your outdoor plastics (hereinafter TDMA), Grabowska et al., Metal oxide photocatalysts (hereinafter Grabowska), Raba-Paez et al., Niobium Pentoxide Samples with Addition of Manganese at Different Concentrations and Calcination Temperatures Applied in the Photocatalytic Degradation of Rhodamine B (hereinafter Raba-Paez), Daikin Global: OPTOOL anti-smudge coating (hereinafter Daikin-Global), Daikin: OPTOOL DSX Safety data sheet (hereinafter Daikin-SDS), PubChem: Perflexane (hereinafter PubChem), Siefke et al. 2016: Thin film; n,k 0.120–125 µm (hereinafter Siefke), DeLuca et al. (US 2009/0162560 A1; hereinafter DeLuca), and Arrouy et al. (US 2010/0003508 A1; hereinafter Arrouy).

Regarding claims 1-7 and 9-11 Bolshakov teaches an optical article (i.e., optical device), such as an ophthalmic lens, comprising a transparent substrate (i.e., substrate) with a front main face and with a rear main face (Bolshakov, abstract; [0024]-[0026]; claim 1), 
wherein at least one of the main faces being coated with a multilayered antireflective coating (i.e., optical coating) (Bolshakov, abstract; [0024]-[0026]; claim 1); wherein the antireflective coating of the optical article may be deposited onto any substrate (Bolshakov, [0041]); 
wherein the anti-UV, antireflective coating may be deposited directly onto a bare substrate or the substrate may be coated with one or more function coatings prior to depositing the anti-reflective coating (Bolshakov, [0115]) (i.e., optical coating is present on the substrate); 
wherein the multilayered antireflective coating of the invention comprises a stack of at least one layer with a high refractive index, wherein the HI layer is a traditional high refractive index layer that is well known in the art, and generally comprises one or more metal oxides such as titanium dioxide (TiO2), tantalum pentoxide (Ta2O5), and niobium oxide (Nb2O5) (Bolshakov, [0068]; [0075]; abstract; [0024]-[0026]; claim 1), which TiO2 has high UV-absorptive and light scattering power (i.e., absorbs and dissipates UV light) as evidenced by TDMA, and which TiO2 further has an absorption coefficient of 1320.3 cm-1 at a wavelength of 0.38 µm (i.e., 380 nm, which is within the UV range; low absorption coefficient in the ultraviolet wavelength) as evidenced by Siefke, which Ta2O5 can absorb UV light as evidenced by Grabowska, and which Nb2O5 can absorb UV light as evidenced by Raba-Paez, (i.e., the antireflective coating comprises materials that absorb light in an ultraviolet wavelength);
wherein the antireflective coating is able to reduce the UV radiation reflection (Bolshakov, [0025]; [0018]; [0111]; [0001]);
wherein the optical article may also comprise coatings formed on the antireflective coating and capable of modifying the surface properties thereof, such as oleophobic coatings (antifouling top coat), wherein a preferred oleophobic coating composition(i.e., organic functional coating) is marketed by Daikon Industries under the trade name OPTOOL DSX®, which is a fluorinated resin compound comprising perfluoropropylene groups (Bolshakov, [0131]; [0133]), which OPTOOL DSX is an anti-smudge coating featuring high transparency and no change in optical properties, and further comprising 80.0% percent perfluoro hexane as evidenced by Daikin-Global and Daikin-SDS, and which perfluoro hexane is an organic compound as evidenced by PubChem (i.e., the oleophobic coating is an organic functional coating; organic functional coating is present on the optical coating; anti-smudge coating).

	Further regarding claim 10, while Bolshakov does not explicitly disclose wherein the organic functional coating includes materials that transmit light in the ultraviolet wavelength, as presently claimed, given the oleophobic coating (i.e., organic function coating) is formed on the antireflective coating (Bolshakov, [0131]), and which antireflective coating is taught to reduce the UV radiation reflection (Bolshakov, [0025]; [0018]; [0111]; [0001]), it would have been obvious to one of ordinary skill in the art that the oleophobic coating transmits light in the ultraviolet wavelength, in order for the UV radiation reflection to be reduced by the antireflective coating, and thereby arrive at the claimed invention. 
	Alternatively, given examples of the oleophobic coating include OPTOOL DSX, (Bolshakov, [0133]), and given OPTOOL DSX features high transparency and no change in optical properties (i.e., transmits light) as evidenced by Daikin-Global and Daikin-SDS, it would have been obvious to one of ordinary skill in the art that the oleophobic coatings taught by Bolshakov include oleophobic coatings comprising materials that transmit light in the ultraviolet wavelength, and thereby arrive at the claimed invention. 

Regarding claim 8, Bolshakov further teaches wherein the multilayered antireflective coating (i.e., optical coating) of the invention comprises a stack of at least one layer with a high refractive index, wherein the HI layer is a traditional high refractive index layer generally comprises on or more metal oxides such as titanium dioxide (TiO2) (Bolshakov, [0068]; [0075]).
While Bolshakov does not explicitly disclose wherein the organic functional coating is more durable against UV degradation because of the optical coating, as presently claimed, given the antireflective coating of Bolshakov comprises titanium dioxide, which titanium dioxide absorbs ultraviolet light and thereby protecting other components in a coating composition that break down under exposure to ultraviolet light as evidenced by DeLuca, it would have been obvious to one of ordinary skill in the art that the antireflective coating of Bolshakov would absorb ultraviolet light and thereby protect other components, such as the oleophobic coating, from breaking down under exposure to ultraviolet light (i.e., make the oleophobic coating more durable against UV degradation), and thereby arrive at the claimed invention.

Alternatively, given that the optical article of Bolshakov is identical or substantially identical to the optical device as used in the present invention, as set forth above, it is clear that the oleophobic coating of Bolshakov would inherently be more durable against UV degradation because of the antireflective coating, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 12-14, Bolshakov further teaches wherein the multilayered antireflective coating of the invention comprises a stack of at least one layer with a high refractive index, such as at least two layers with a high refractive index (HI), wherein two HI layers (or more) may be deposited onto each other, wherein the HI layer is a traditional high refractive index layer that is well known in the art, and generally comprises one or more metal oxides such as titanium dioxide (TiO2), tantalum pentoxide (Ta2O5), and niobium oxide (Nb2O5) (Bolshakov, [0068]-[0069]; [0072]-[0073]; [0075]; abstract; [0024]-[0026]; claim 1) (i.e., includes alternating layers of different HI layers comprising different metal oxides), which titanium dioxide (TiO2), tantalum pentoxide (Ta2O5), and niobium oxide (Nb2O5) are dielectric materials as evidenced by Arrouy, and which titanium dioxide (TiO2), tantalum pentoxide (Ta2O5), and niobium oxide (Nb2O5) absorb UV light as evidenced by TDMA, Grabowska, and Raba-Paez (i.e., the multilayered antireflective coating is a dielectric stack of materials that absorb light in the ultraviolet wavelength). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov  as applied to claim 1 above, and further in view of Flores, What Are Spectacles? What Are the Parts of Spectacles? (hereinafter Flores).
Regarding claim 20, Bolshakov further discloses wherein the optical article may especially be an ophthalmic lens, such as an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses (Bolshakov, [0135]; [0001]).
However, Bolshakov  does not explicitly disclose an optical system comprising the optical device and another device, as presently claimed.
With respect to the difference, Flores teaches spectacle lenses, wherein reflections that occur in spectacle lenses can be reduced by anti-reflection coatings (Flores, page 4, ‘Multiple Reflections’),
and wherein spectacles (i.e., optical system) are optical appliances consisting of lenses (i.e., optical device) fitted in a frame or a mount with sides extending outwards (i.e., another device) (Flores, page 1, ‘What are spectacles?’), wherein spectacles include a central "bridge" with "pads", wherein the lenses which are supported by the "rims" which extend to form the "lug", and wherein an extension on each side fitted with a "joint" to which is connected a "side" or "temple" (Flores, page 2, ‘What are the parts of spectacles?’) (i.e., optical system comprising spectacle lenses and another device). 
Flores is analogous art, as Flores is drawn to spectacles (i.e., optical system), including spectacle lenses with anti-reflective coatings (i.e., optical device) (Flores, page 4, ‘Multiple Reflections’; ‘What are the parts of spectacles?’).
In light of the disclosure of using spectacle lenses fitted in a frame or mount to form spectacles taught in Flores, it therefore would have been obvious to one of ordinary skill in the art to use the optical article of Bolshakov as the spectacle lenses in the spectacles of Flores, and thereby arrive at the claimed invention

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berit et al. (FR 2909187 A1; hereinafter Berit) teaches an optical article comprising a substrate (Berit, abstract), and an anti-reflection coating deposited on the surface of an optical article, wherein anti-reflection coatings are well known and typically comprise a monolayer or multilayer stack of dielectric materials such as SiO, SiO2, TiO2, Nb2O5, Ta2O5, or their mixtures, and wherein the optical article may also comprise coatings formed on the anti-reflection coating and capable of modifying its surface properties, such as oleophobic coatings (anti-fouling top coat), wherein these coatings are preferably deposited on the outer layer of the antireflection coating, and wherein preferred oleophobic coating compositions are marketed by Shin-Etsu Chemical under the name KP 801 M and marketed by Daikin Industries under the name OPTOOL DSX, wherein it is a fluorinated resin comprising perfluoropropylene groups (Berit, page 9, paragraphs 1-5).
	The Examiner has provided a machine translation of FR 2909187 A1. The citations of the prior art in this rejection refer to the machine translation.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/23/22